El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
El Attorney General, a nombre del Pueblo de Puerto Rico, radicó a instancia de los relatores Dionisio Trigo y otros, este procedimiento de quo warranto contra los de-mandados, solicitando: (a) que la conversión del Banco Territorial y Agrícola de Puerto Rico, sociedad anónima, en corporación, y el certificado de incorporación expedido por el Secretario Ejecutivo de Puerto Rico son ilegales por no estar autorizados por la ley de bancos, que prohíbe la in-corporación de personas jurídicas y que está usurpando la franquicia primaria de su incorporación; (b) que si las per-sonas naturales aquí demandadas son las que han recibido la franquicia de ser una corporación, también la poseen ile-gal y fraudulentamente, y (o) que aún en el supuesto de te-ner existencia la corporación, ya como sociedad anónima in-corporada, bien como forma de asociación de hacer nego-cios, las personas naturales aquí demandadas están usur-pando y violando las franquicias secundarias por no haber cumplido con los requisitos que exige la ley de bancos, per-diendo el derecho de hacerlo, o que se le prohíba que % haga hasta que cumpla tales requisitos.
Una orden fué expedida por la corte inferior citando a *305los demandados para que contestando la querella justifica-sen en virtud de qué autoridad estaban poseyendo la fran-quicia de ser corporación, etc.
Los demandados presentaron una moción para anular el auto (to quash the writ) y entre otros fundamentos alega-ron que ante la misma .corte inferior estaban en apelación al Tribunal Supremo dos pleitos, uno de ellos entablado por los peticionarios, en los que están pendientes cuestio-nes judiciales sobre la validez de la incorporación del banco demandado.
La corte inferior, luego de discutir la moción, dictó sen-tencia declarando sin lugar la solicitud de quo warranto, sin especial condenación de costas. De esta sentencia ape-laron unas y otras partes, basándose la apelación de los de-mandados solamente en el pronunciamiento de costas.
La corte inferior en una extensa opinión, aunque trata de una indebida acumulación de partes demandadas, funda su sentencia' principalmente en no liaber comparecido en el acto de la vista el Attorney General ni el fiscal de distrito,, no habiéndose dado ninguna razón por la cual debiera ex-cusarse su ausencia.
No tenemos, sin embargo, que entrar a considerar los fundamentos técnicos en que descansa la decisión del juez inferior.
Los méritos de este caso, en relación con las cuestiones primordiales que levanta la petición de quo warranto, bars quedado considerados y resueltos en los casos Nos. 3805, 3804 y 3883, resueltos en el día de hoy. La Ley No. 18., aprobada en septiembre 10, 1923, reglamentando los bancos y las operaciones bancarias, etc., la declaramos aplicable al banco demandado y válido y legal el acuerdo de mayo 19, 1924, adoptado en junta extraordinaria de sus accionistas, determinando la incorporación del banco.
Los demandados se quejan, por otro lado, de no haber impuesto el juez inferior todas las costas a los deman-*306dantes, incluyendo nna suma razonable para honorarios de abogado.
Los demandantes, para combatir tal pretensión, citan los casos de Candal v. Vargas, 29 D.P.R. 648; El Pueblo v. López, 30 D.P.R. 260; Forés v. Balzac, 30 D.P.R. 370, y El Pueblo v. Oms Sulsona, 35 D.P.R. 756.
La proposición de los demandantes es que en los casos citados esta corte lia interpretado la ley general de costas en relación con el procedimiento de quo warranto en sen-tido de que después de la enmienda del artículo 327 del Có-digo ele Enjuiciamiento Civil por la ley No. 38, aprobada en abril 12, 1917, las costas incluyen honorarios de abo-gado y <£en todos los casos” su concesión es discrecional. Sin embargo, en el caso de El Pueblo v. Olms Sulsona, supra, la cuestión quedó aclarada en términos claros y pre-cisos en contrario al punto de vista general que sostienen los demandantes, en relación con la condena de costas en los procedimientos de quo warranto, expresándose esta corte, por voz del Juez Wolf, así:
“Convenimos con los apelados, sin embargo, que independiente-mente de cualquier cuestión de temeridad, según la ley de 1902, Estatutos Revisados, 'Sección 1324, relativa al procedimiento de quo warrant o, un demandado tiene derecho a una suma razonable por concepto de honorarios de abogados:
‘‘ Esta sección dice así:
“ ‘Siempre que se pronuncie alguna sentencia a favor de algún demandado, éste recobrará del demandante las costas, incluyendo una suma razonable para honorarios de abogado.’
“En el caso de El Pueblo, por querella de llamón Salgado v. López, 30 D.P.R. 259, la corte inferior había concedido honorarios de abogados al peticionario en un procedimiento de quo warranto y se alegaba que solamente el demandado tenía derecho a tales ho-norarios de abogado de acuerdo con la citada Ley de 1902. Nos sentimos obligados a declarar que el artículo 327 del Código de En-juiciamiento Civil era una ley de aplicación general y que la in-tención de la Legislatura fue incluir todos los casos en los cuales no aparecía claramente una intención diferente. En otras palabras que un peticionario, también tenía derecho a honorarios de acuerdo *307con la ley en general. Esta resolución nuestra no milita contra la intención de la Legislatura de que de acuerdo con la mencionada Ley de 1902 debía concederse una cantidad razonable por concepto de honorarios de abogados al demandado cuyo derecho a poseer un cargo había sido atacado sin éxito alguno. .Generalmente es de in-terés para el público que los oficiales estén en función.”
No estando, pues, limitado el procedimiento de quo war-ranto por la ley general de costas de 1917, claro es qne tampoco rige el procedimiento general de la última ley para fijarlas, no siendo necesario la presentación de nn memo-rándum de costas como alegan los demandantes. La sección 1324 citada es preceptiva y la corte al imponer las costas debe fijar la suma que se considere razonable para honora-rios de abogado.
Tal vez pueda aparecer, a primera vista, cierta incon-sistencia entre una condena por costas en este procedimiento y lo que fiemos resuelto en el día de fioy en los pleitos Nos. 3805, 3804 y 3883, en donde dictamos sentencia sin especial condenación de costas, pero aparte de que en el presente caso la imposición de costas es estatutoria, independiente de toda discreción de la corte, debemos percibirnos que las cuestiones fundamentales que son objeto del quo ivarranto eran las mismas en los casos ya antes mencionados y que estando éstos en apelación ante esta Corte Suprema, bacía innecesario iniciar este procedimiento y los demandantes, por consiguiente, corrieron el riesgo de sufrir las conse-cuencias que imperativamente les sujetaban, sin discreción por nuestra parte, a una condena de costas.
La cuestión que finalmente quedaría para resolver es la fijación del montante de los honorarios de abogado. Mien-tras los demandantes alegan que los servicios del abogado no valen más de $300 a lo sumo, los demandados los fijan en $4,000, alegando la importancia que envuelve la liquida-ción del banco demandado, que' es la pretensión de los de-mandantes. En realidad aun cuando reconocemos tal impor-tancia, el trabajo no fue tan arduo pues la querella fue des-*308estimada después de una comparecencia en la que solamente fue discutida la moción para anular el auto. Nos sentimos inclinados a resolver, dada la relativa importancia del tra-bajo realizado en este caso, el fijar como suma razonable para honorarios de abogado la suma de $300.
Por todo lo expuesto la sentencia en el caso No. 4007 debe confirmarse y en la del No. 4005 debe revocarse impo-niendo las costas a los demandantes, incluyendo la suma de $300 para honorarios de abogado.
El Juez Asociado Señor Hutchison no intervino.
El Juez Asociado Señor Wolf no está conforme con la concesión de costas pero sí con la jurisprudencia en el caso No. 4005 y disintió en el otro.